DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Hopeton Walker on April 01, 2021.

The application has been amended as follows:

In the Specification:

The title of the instant application should be “DISPLAY UNIT WITH PREVENTED CURRENT LEAKAGE, METHOD OF MANUFACTURING THE SAME, AND METHOD OF MANUFACTURING ELECTRONIC APPARATUS.”




Claim 1 (Currently Amended).
A display device, comprising:
a plurality of pixels, wherein
each of the plurality of pixels includes a first electrode, an organic layer, and a second electrode laminated in this order, 
the organic layer includes a hole injection layer and a light emitting layer different from the hole injection layer, wherein the hole injection layer 
a plurality of barriers between the plurality of pixels, wherein
each of the plurality of barriers includes:
a terminal that is electrically connected with the second electrode, wherein a first surface of the terminal is in contact with the second electrode,
a first portion that covers an edge of the first electrode of both adjacent pixels of the plurality of pixels, wherein
the both adjacent pixels correspond to the each of the plurality of barriers, and
the hole injection layer is in contact with the first portion, and
a second portion between the first electrodes of the both adjacent pixels in plain view of the display device, wherein
the second portion is on the first portion, and

a substrate; and
a planarization layer on the substrate, wherein
a second surface of the terminal is inside the planarization layer, 
the first surface is opposite to the second surface, and
only the terminal is inside the planarization layer.

Claim 10 (Currently Amended).
An electronic apparatus, comprising:
a display device including:
a plurality of pixels, wherein
each of the plurality of pixels includes a first electrode, an organic layer, and a second electrode laminated in this order,
the organic layer includes a hole injection layer and a light emitting layer different from the hole injection layer, wherein the hole injection layer 
a plurality of barriers between the plurality of pixels, wherein
each of the plurality of barriers includes:
a terminal that is electrically connected with the second electrode, wherein a first surface of the terminal is in contact with the second electrode,
a first portion that covers an edge of the first electrode of both adjacent pixels of the plurality of pixels, wherein
each of the plurality of barriers, and
the hole injection layer is in contact with the first portion, and
a second portion between the first electrodes of the both adjacent pixels in plain view of the display device, wherein
the second portion is on the first portion, and
a cross-sectional surface of the second portion has a forward tapered shape;
a substrate; and
a planarization layer on the substrate, wherein
a second surface of the terminal is inside the planarization layer, 
the first surface is opposite to the second surface, and
only the terminal is inside the planarization layer.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/417,229, filed on January 26, 2015.

Information Disclosure Statement
IDS filed on December 17, 2020 is considered.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claims 1 and 11 including that a second surface of the terminal is inside the planarization layer, the first surface is opposite to the second surface, and only the terminal is inside the planarization layer. Therefore, claims 1 and 10 are allowable. Accordingly, claims 2-9 are allowable as they depend upon claim 1; and claim 11 is allowable as it depends upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        




/XIA L CROSS/Examiner, Art Unit 2892